Citation Nr: 0023219	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disorder secondary to service-
connected left below knee amputation.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder secondary to service-
connected left below knee amputation.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right ankle disorder secondary to service-
connected left below knee amputation.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1964 to 
June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in April 
1998, and a substantive appeal was received in June 1998.  In 
August 1998, the veteran appeared at a personal hearing at 
the RO.  In May 2000, the veteran testified at a video 
conference hearing at the RO before the undersigned member of 
the Board sitting in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision in March 1995, claims of entitlement 
to service connection for right hip disability, right knee 
disability and right ankle disability secondary to the 
veteran's service-connected left below-the-knee amputation 
were denied; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Evidence received since the March 1995 rating decision is 
so significant that it must be considered to fairly determine 
the veteran's claims of entitlement to service connection for 
right hip disability, right knee disability and right ankle 
disability secondary to the veteran's service-connected left 
below-the-knee amputation.

3.  The claims file includes medical diagnoses of current 
right hip disability, right knee disability and right ankle 
disability together with medical evidence of a nexus between 
such disabilities and the veteran's service-connected left 
below-the-knee amputation.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision which denied entitlement 
to entitlement to service connection for right hip 
disability, right knee disability and right ankle disability 
secondary to the veteran's service-connected left below-the-
knee amputation is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
right hip disability, right knee disability and right ankle 
disability secondary to his service-connected left below-the-
knee amputation.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

3.  The veteran's claims of entitlement to service connection 
for right hip disability, right knee disability and right 
ankle disability secondary to his service-connected left 
below-the-knee amputation are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from disorders of the 
right hip, right knee, and right ankle which have developed 
as a result of his service-connected left below knee 
amputation.  He maintains that the amputation has caused him 
to place more weight on the right lower extremity, and that, 
over time, has caused these disorders of the right lower 
extremity.

A review of the claims file reveals that entitlement to 
service connection for right hip disability, right knee 
disability and right ankle disability secondary to the 
veteran's service-connected left below-the-knee amputation 
was denied by rating decision in March 1995.  However, the 
veteran did not initiate an appeal with a notice of 
disagreement, and the March 1995 rating decision became 
final.  38 U.S.C.A. § 7105(c).  However, a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is received.  38 
U.S.C.A. § 5108. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New and material evidence has clearly been received since the 
March 1995 rating decision.  VA outpatient records refer to 
degenerative changes in the right lower extremity, and a 
September 1998 letter from Arun K. Grover, M.D. includes an 
opinion that the problems the veteran is experiencing with 
the right lower extremity are related to his left artificial 
limb.  The claim has therefore been reopened.  

Further, the above-cited items of medical evidence, presumed 
to be true, are sufficient to render the veteran's claims 
well-grounded under 38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); King v. Brown, 5 Vet.App. 19, 21 
(1993).


ORDER

The veteran's claims of entitlement to service connection for 
right hip disability, right knee disability and right ankle 
disability secondary to the veteran's service-connected left 
below-the-knee amputation are reopened and are well-grounded.  
To this extent, the appeal is granted subject to the 
following remand.


REMAND

Because the claims of entitlement to service connection for 
disorders of the right hip, disorders of the right knee, and 
disorders of the right ankle are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a).

The Board notes that, while the veteran has been diagnosed 
with degenerative joint disease, the VA examiner stated in a 
February 1998 addendum report that there was no radiographic 
abnormality detected in the right hip, knee, or ankle.  
Moreover, although the VA examiner reported pain and some 
limitation of range of motion, it was reported that "no 
specific anatomical, physiologic or pathologic conditions of 
the right hip, right knee, or right ankle are identified at 
the time of this examination to explain the veteran's pain." 

In view of the above, the Board finds that additional 
development is necessary in this case.  The issue of 
entitlement to TDIU is inextricably intertwined with the 
service connection issues, and a decision on the issue of 
entitlement to TDIU is therefore deferred.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical record (not already in 
the claims file) documenting any 
treatment for right hip, right knee and 
right ankle complaints as well as any 
treatment for any service-connected 
disability should be obtained and made of 
record. 

2.  After obtaining any necessary consent 
to the release of medical records from 
the veteran, the RO should contact Arun 
K. Grover, M.D. and request copies of all 
pertinent clinical records and the report 
of the September 11, 1998, bone scan 
which he referenced in his September 23, 
1998, letter.  Any record obtained should 
be associated with the claims file. 

3.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the nature and etiology of any 
current disabilities of the right hip, 
right knee, and right ankle.  It is 
imperative that the claims folder should 
be made available to the examiner for 
review in connection with the 
examination, and all medically indicated 
special tests (such as x-ray studies) 
should be accomplished.  As to any 
diagnosed disability of the right hip, 
right knee and right ankle, the examiner 
is requested to state whether it is at 
least as likely as not (a 50% or more 
probability) that such diagnosed 
disorder[s] is/are due to the veteran's 
service-connected below left knee 
amputation. 

4.  Following completion of the above 
action, the RO should again review the 
veteran's service-connection claims and 
his claim of entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disability.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to assist the veteran with his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 


